


Exhibit 10.1
POST HOLDINGS, INC. SENIOR MANAGEMENT BONUS PROGRAM
Article I – Purpose
The purpose of the Senior Management Bonus Program (the “Program”) is to focus
senior management employees on critical business objectives of Post Holdings,
Inc. and its subsidiaries and to encourage superior performance to meet
identified metrics that drive shareholder value.
This Program shall be effective May 4, 2015 and shall continue in effect until
terminated by the Committee in accordance with Section 6.1.
Article II – Definitions and Rules of Construction
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1    “Award” means any cash bonus payable under the terms of the Program. An
amount of an Award may be expressed as a percentage of a Participant’s Base
Salary, a specific dollar amount, or such other measure or terms the Committee
may determine for each Participant for any Program Year.
2.2    “Base Salary” means as to any Program Year, 100% of the Participant’s
annualized salary rate on the last day of the Program Year. Such Base Salary
shall be before both (a) deduction for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.
2.3    “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled to receive a Award that remains undistributed at
Participant’s death, in accordance with the terms of this Program and such rules
and procedures as may be established by the Committee from time to time.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.
2.6    “Committee” means the Corporate Governance and Compensation Committee of
the Board of Post Holdings, Inc. The membership of the Committee shall include
at least two directors, each of whom shall be (a) an “outside director” and (b)
an “independent” director, as defined under the Company’s Corporate Governance
Guidelines and the listing standards of the New York Stock Exchange.
2.7    “Company” means Post Holdings, Inc., a Missouri corporation, or any
successor to all or substantially of all of its businesses by merger,
consolidation, purchase of assets or otherwise.
2.8    “Determination Date” typically means as to any Program Year, (a) the
first day of the Program Year, or (b) any date that is on or before the 90th day
of the Program Year. Notwithstanding the foregoing, the Determination Date may
be later if the Committee determines that the outcome of any Performance Goal
established on the Determination Date is substantially uncertain at the time
established by the Committee.
2.9    “Participant” means any individual holding a senior management position
and who is employed by the Company or any of its subsidiaries and who is
selected by the Committee for participation in this Program for that Program
Year. Participants are typically executive officers as defined by Section 16 of
the Securities Exchange Act of 1934, as amended.
2.10    “Performance Goals” means performance goals established by the Committee
with respect to any Potential Award.

1

--------------------------------------------------------------------------------



2.11    “Performance Period” means the Program Year.
2.12    “Program” means this Post Holdings, Inc. Senior Management Bonus
Program, as may be amended from time to time.
2.13    “Program Year” means the fiscal year of the Company, which ends on
September 30.
2.14    “Potential Award” means an Award which is potentially payable to a
Participant, the terms of which are established by the Committee as of the
Determination Date for a Program Year. The terms of a Potential Award relate to
that Program Year and can be exclusively performance-based, with Performance
Goals, or can involve a combination of performance-based criteria and individual
performance-based assessments, as the Committee, in its sole discretion, may
determine.
Article III – Eligibility and Determination of Awards
3.1    Eligibility. On or prior to the Determination Date, the Committee, in its
sole discretion, shall select the senior management employees who shall be
Participants for the Program Year.
3.2    Determination of Performance Goals and Potential Awards. On or prior to
the Determination Date, the Committee, in its sole discretion, shall establish
the terms of the Potential Award for each Participant for the Program Year and
any Performance Goals applicable to all, or a portion of, the Potential Award.
To the extent that all, or a portion, of the Participant’s Potential Award is
performance-based, such Potential Award shall be contingent upon the attainment
of the Participant’s Performance Goals. The Committee may elect to establish
alternative payment formulae for the Potential Awards based upon the attainment
of alternative Performance Goals for the Program Year. Each Participant’s
Performance Goals and Potential Award shall be set forth in writing and
presented to the Participant. The outcome of any Performance Goal must be
substantially uncertain at the time it is established by the Committee.
3.3    Determination of Awards. After the end of each Program Year, the
Committee shall certify in writing the extent to which the Performance Goals
applicable to each Participant for that Program Year were achieved or exceeded.
For this purpose, approved minutes of a meeting of the Committee shall be
treated as written certification. The Committee shall also determine if the
criteria for any non-performance-based Potential Awards have been attained. If
applicable Performance Goals and other criteria were attained, the Committee
shall determine Awards payable to each Participant in accordance with the terms
of their Potential Awards. Notwithstanding any contrary provision of the Program
or the terms to any Potential Awards, the Committee, in its sole discretion, may
eliminate or reduce the Award payable to any Participant below that which
otherwise would be payable under the terms of the Potential Award, if a
Participant terminates employment with the Company prior to the end of a Program
Year for which a Potential Award has been established. The Committee may, in its
sole discretion, grant an Award proportionately based on the date of
termination.
Article IV – Payment of Awards
4.1    Right to Receive a Payment. No Participant or other person shall have any
rights with respect to the Program, or to any Potential Award prior to the
completion of the Program Year with respect to such Award, and the Committee’s
certification as to the attainment of any applicable Performance Goals.
Notwithstanding anything to the contrary herein, the Committee, in its sole
discretion, may eliminate, reduce or increase an Award payable to any
Participant below or above that which would otherwise be payable under the terms
of the Participant’s Potential Award. Furthermore, in the event of a
Participant’s death, the Committee may, in its sole discretion, determine an
amount payable under an Award prior to the certification to the attainment of
any applicable Performance Goals. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive an Award until the Award is actually
distributed to the Participant or his or her Beneficiary.
4.2    Timing and Form of Payment. Except as provided above in connection with a
Participant’s death, payment of each Award shall be made no sooner than the date
the Committee certifies that applicable

2

--------------------------------------------------------------------------------



Performance Goals for a Program Year (or series of Program Years) and/or
otherwise determines the amount of each Award and no later than March 15 of the
year following the Program Year during which the Award was earned, unless
deferred under Section 4.3 below. Under no circumstances may payment of any
Award, including Awards described in Section 3.3 of this Program, be accelerated
to an earlier date. Each Award shall be paid in cash (or its equivalent) in a
single lump sum.
4.3    Deferral of Bonus. A Participant who is eligible to participant in the
Post Holdings, Inc. Deferred Compensation Plan for Key Employees may defer all
or a portion of any Award under this Program subject to the rules of that
deferred compensation plan in a manner that complies with the requirements of
Section 409A of the Code. The entire Award shall be deemed benefit earnings for
purposes of the Company’s employee benefit plans to the extent so provided under
the terms of such employee benefit plans.
4.4    Designation of Beneficiary. A Participant shall designate a Beneficiary
on a form to be supplied by the Human Resources Department of the Company. The
Beneficiary designation may be changed by the Participant at any time, but any
change shall not be effective until the Beneficiary designation form completed
by the Participant is delivered to and received by the Human Resources
Department. In the event that Human Resources receives more than one Beneficiary
designation form from the Participant, the form bearing the most recent date
shall be controlling. The Committee reserves the right to review and approve
Beneficiary designations.
4.5    Payment upon Death. Upon the death of a Participant, the amount of any
Award payable to that Participant shall be determined by the Committee in its
sole discretion considering the attainment of applicable Performance Goals and
the Company shall make payment of such Award to the Participant’s designated
Beneficiary not later than March 15 following the Program Year in which the
Participant died. If the Human Resources Department does not have a valid
Beneficiary designation of a Participant at the time of the Participant’s death,
then the Participant’s Beneficiary shall be the Participant’s estate.
4.6    Withholding of Taxes/Offset. The Company shall deduct from any payment,
or otherwise collect from the Participant, any taxes required to be withheld by
federal, state or local governments in connection with any Award. No opinion is
expressed nor warranties made as to the effect for federal, state, or local tax
purposes of any Award. If at any time prior to any payment a Participant is
indebted to the Company (including any clawback policy adopted or implemented by
the Board or Committee in respect of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010), the Company has the right to offset against
the payment amount the amount of the Participant’s indebtedness, but only to the
extent such offset is permissible under and would not trigger adverse tax
consequences under Code Section 409A.
Article V – Program Administration
5.1    Powers of the Committee. The Committee shall have exclusive authority and
discretion to administer and interpret the Program and, in connection therewith,
have the power to establish rules in connection with the administration of the
Program and perform all other acts that they believe reasonable and proper,
including the power to delegate responsibility to others to assist it in
administering the Program. In making any determinations under the Program,
including certifications as to the attainment of Performance Goals, the
Committee shall be entitled to rely on reports, opinions or statements of
officers or employees of the Company, as well as those of counsel, public
accountants and other professional or expert persons. All determinations,
interpretations and other decisions under or with respect to the Program or any
Award by the Committee shall be final, conclusive and binding upon all parties,
including without limitation, the Company, any employee, executive officer and
any other person with rights to any Award under the Program, and no member of
the Committee shall be subject to individual liability with respect to the
Program or any Awards thereunder.
5.2    Delegation of the Committee. The Committee, in its sole discretion, may
delegate administrative duties under the Program to one or more directors and/or
officers of the Company; provided, however, that the Committee may not delegate
its responsibility to make Awards to Participants of this Program, and provided
further that any delegation can only be made in accordance with applicable laws
or securities listing standards. 

3

--------------------------------------------------------------------------------



5.3    Adjustments. The Committee is authorized, in its sole discretion, to
adjust or modify the calculation of a Performance Goal for a Performance Period
in connection with any one or more of the following events: (a) asset
write-downs; (b) litigation or claim judgments or settlements; (c) the effect of
changes in tax laws, accounting standards or principles, or other laws or
regulatory rules affecting reporting results; (d) any
reorganization/restructuring programs; (e) significant unusual or infrequently
occurring items (as determined by under Generally Accepted Accounting
Principals) excluded from the determination of ordinary income or loss in the
Company’s financial statements and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s
periodic reports; and (f) acquisitions or divestitures.
5.4    Expenses/Funding. All expenses of the Committee with respect to the
Program shall be paid by the Company. The Program shall be unfunded, and the
Company shall not be required to segregate any assets which may at any time be
awarded under the Program.
Article VI – Amendment or Termination of Program
6.1    Power to Amend or Terminate Program. The Committee may amend, modify or
terminate this Program at any time and for any reason.
6.2    When Amendments Take Effect. A resolution amending or terminating the
Program becomes effective as of the date specified therein. No amendment may be
made that retroactively deprives a Participant of any benefit accrued before the
date of the amendment.
Article VII – Miscellaneous
7.1    Program Not a Contract of Employment. The adoption and maintenance of the
Program does not constitute a contract of employment between the Company and any
Participant or consideration for the employment of any person. Nothing herein
contained gives any Participant the right to be retained in the employ of the
Company or derogates the right of the Company to discharge any Participant at
any time, with or without notice, without regard to the effect of such discharge
upon his or her rights as a Participant in the Program.
7.2    Severability. If any provision of this Program is determined to be
invalid or illegal, the remaining provisions shall be effective and shall be
interpreted as if the invalid or illegal provision did not exist, unless the
illegal or invalid provision is of such materiality that its omission defeats
the purpose of the parties in entering into this Program.
7.3    Choice of Law. This Program shall be construed in accordance with and
governed by the laws of the State of Missouri determined without regard to its
choice of law provisions.
7.4    Section 409A. It is intended that neither this Program nor the terms of
any Potential Award granted under this Program will result in additional tax
under Code Section 409A, and to the extent necessary, this Program and any
Potential Award under this Program shall be interpreted with this intent.

4